MEMORANDUM **
Muhammad Shawkat Ali, and his family, Nahyan Ali, Sayeda Ali, and Faria Ali, natives and citizens of Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their appeal from an Immigration Judge’s decision denying them applications for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review the BIA’s decision for substantial evidence and must uphold it unless the evidence compels a contrary result. Pal v. INS, 204 F.3d 935, 937 n. 2 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding because Mr. Ali’s testimony was internally inconsistent, inconsistent with his application, and contained implausibilities. See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). Because some of the factual discrepancies went to the heart of the asylum claim, substantial evidence supports the denial of asylum. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). It follows that the petitioners did not satisfy the more stringent standard for withholding of deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.